Citation Nr: 0002103	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right elbow.

2.  Entitlement to service connection for plantar blisters.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for pes planus. 

7.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to June 
1953 and from June 1961 to June 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran filed a notice of disagreement with 
this decision in April 1995 and a statement of the case was 
issued in June 1995.  A substantive appeal was received in 
August 1995.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for bursitis of the right elbow is 
plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for plantar blisters is plausible.  

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for hypertension is plausible.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for lumbosacral strain is plausible.  

5.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for anxiety is plausible.  

6.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for pes planus is plausible.  

7.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for gastroenteritis is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bursitis of the right elbow.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for plantar blisters.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for lumbosacral strain.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The veteran has not submitted a well-grounded claim for 
service connection for anxiety.  38 U.S.C.A. § 5107(a) (West 
1991).  

6.  The veteran has not submitted a well-grounded claim for 
service connection for pes planus.  38 U.S.C.A. § 5107(a) 
(West 1991).  

7.  The veteran has not submitted a well-grounded claim for 
service connection for gastroenteritis.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was 
hospitalized for three days in July 1961 with a diagnosis of 
acute gastroenteritis, cause unknown.  In October 1961, he 
was seen with complaint of spasmatic pains in his back for 
the past three days.  The assessment was mild low back 
strain.  On a Report of Medical History, taken in conjunction 
with a May 1963 reenlistment examination, it was noted that 
the veteran had been treated for hypertension in 1962 and had 
had no dizziness or fainting spells since the treatment.  
Clinical evaluation of the feet revealed third degree pes 
planus.  Blood pressure was 110/76.  In July 1963, the 
veteran was treated for a laceration of the right foot.  The 
wound was cleaned and bandaged.  In January 1964, he reported 
having pain in the right elbow for two weeks with loss of 
ability to hold heavy objects and limitation of motion.  
Physical examination revealed tenderness over the lateral 
aspect of the elbow, good range of motion, and pain with 
strong flexion of the hand.  X-rays of the elbow were 
negative.  The impression was possible bursitis or muscle 
strain.  Treatment included aspirin and heat.  In February 
1964, he reported a recurrence of right elbow pain.  On a 
Report of Medical History, in conjunction with the October 
1964 separation examination, the examiner noted "bursitis in 
1963 N/S" and "dizziness or fainting spells in 1962.  Cause 
unknown N/D".  Physical examination revealed no pertinent 
abnormalities.  Blood pressure was 130/80.  The records show 
no treatment for plantar blisters, hypertension or anxiety.  

Private medical records dated from 1977 to 1995 reflect 
treatment for various conditions, including low back pain, 
pes planus and hypertension.  The records show that the 
veteran was treated for low back pain following automobile 
accidents in 1978 and 1980.  The impression was lumbar 
sprain.  In December 1980, he underwent a lumbar diskectomy 
at L5-S1.  Another automobile accident was reported in March 
1987.  A January 1988 discharge summary diagnosed 
hypertension.  In September 1991, radiographic studies 
revealed degenerative disease of the lumbar spine with 
significant narrowing at the L4-5 level.  A June 1994 
physician's statement noted that the veteran had moderately 
severe pes planus on the left side, but very severe on the 
right side with severe deformity.  The records do not reflect 
complaint of or treatment for bursitis of the right elbow, 
plantar blisters, anxiety or gastroenteritis.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995); see also Epps, 126 F.3d at 1468 (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, service connection may also be 
granted on a presumptive basis for certain diseases, 
including arthritis, hypertension or psychoses, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With respect to the claims of service connection for 
lumbosacral strain, hypertension and pes planus, the medical 
evidence in this case fails to establish that the conditions 
are related to service.  While private treatment records 
currently diagnosis degenerative changes in the lumbar spine, 
hypertension and bilateral pes planus, none of these records 
contain a medical opinion relating any of the disabilities to 
the veteran's period of active military service.  In fact, 
the records appear to attribute the veteran's low back 
problems to several automobile accidents he was involved in 
after service.  In view of the absence of competent medical 
evidence demonstrating a nexus between the low back 
disability, hypertension and pes planus and any incident in 
service, the claims for service connection are not plausible 
and, therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

In addition, the Board notes that the medical evidence fails 
to show that the veteran currently suffers from bursitis of 
the right elbow, plantar blisters, anxiety or 
gastroenteritis.  Post-service medical records show no 
treatment for any of these conditions.  In the absence of a 
finding of a present disability that can be related to 
service, the Board finds that the claims for service 
connection are not plausible and, therefore, not well-
grounded.  Rabideau at 143-44.

In reaching the decision as to this claim, the Board has 
considered securing the Social Security Administration (SSA) 
records referenced in the veteran's undated statement 
received in July 1997.  Notably, however, the veteran's 
apparent rationale for noting the records was not to 
establish any relationship to service, but rather it was for 
the limited purpose of establishing that he had been found to 
be 100 percent disabled due to low back pain.  See generally 
Morton v. Principi, 3 Vet. App. 508, 509 (1992) (medical 
evidence of the veteran's current condition is not material 
to the issue of service connection).  Hence, securing the 
referenced SSA records would not add pertinent evidence, and 
the Board's duty to assist is not triggered because such a 
duty is "limited to (securing) specifically identified 
documents that, by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (to the same effect).  Accordingly, as 
noted above, the veteran has not submitted a well grounded 
claim, see Caluza, supra (holding that medical nexus evidence 
is required for the claim to be well grounded), and hence the 
duty to assist under 38 U.S.C.A. 5107(a) was not triggered.  
See Epps, supra.

The Board rejects the veteran's assertions of present 
disabilities attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bursitis of the right 
elbow is denied.

Entitlement to service connection for plantar blisters is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for gastroenteritis is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

